Citation Nr: 0727951	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active duty from July 1980 to June 1982.

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the claim for 
service connection for hypertension.

Service connection is in effect for atypical psychosis, rated 
as 70 percent disabling from November 1997.

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of the hearing has been associated with the 
veteran's claims file.  Tr.

In December 2005, the Board denied entitlement to service 
connection for hypertension.  Thereafter the veteran filed a 
timely appeal with the United States Court of Appeals for 
Veterans Claims (the Court).  

In August 2006, based upon a Joint Motion, [wherein the 
appellant agreed that the factual evidence of record was 
accurate as stated in the 2005 Board decision], the Board 
decision was vacated by the Court and remanded for specific 
cited development.  

In January 2007, the Board remanded the case for the 
requested development, which has now taken place, a SSOC was 
issued, and the case has been returned to the Board for final 
appellate review.   



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.

2.  The competent and probative evidence does not show that 
the veteran has hypertension that is causally related to 
service or to his service-connected psychiatric disorder or 
treatment therefor.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
was not shown to a compensable degree within one year 
following discharge from service, and is not proximately due 
to or the result of service- connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d. 881, 888 (Fed. Cir. 2007).  

The veteran filed a claim for service connection for 
hypertension in October 2002.  A letter was sent to the 
veteran in November 2002 asking for additional evidence, none 
of which was forthcoming.  Various treatment records were 
added to the file.  The rating action by the VARO in December 
2002, in pertinent part, denied service connection for 
hypertension.  The veteran was so informed in a letter in 
January 2003 which also reminded him as to his appellate 
options.  

The veteran filed another VA Form 21-4138 in January 2003, 
with regard to a claim for service connection for 
hypertension.  Some clinical records were obtained and 
attached to the claims file.  In letters in January 2003, the 
VARO twice provided him information with regard the duty to 
assist and what was required to support his claim, etc.  And 
while a VA examination was undertaken to include a medical 
opinion, additional clinical records were not forthcoming 
from the veteran.  

In a rating action in February 2003, service connection was 
denied for hypertension, of which the veteran received a copy 
as well as having been informed by letter.  The veteran filed 
his NOD with the decision in May 2003.  A SOC was issued in 
February 2004.  The veteran's Substantive Appeal, a VA Form 
9, was filed in April 2004.  He testified at a Travel Board 
hearing at the VARO in July 2005.  The Board decision was 
entered thereafter.  

Specifically, by way of correspondence in November 2002 and 
January 2003, the veteran has been notified that VA would 
obtain pertinent data to include VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit more evidence, 
to include any in his possession.  The Board finds that the 
content of the letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  This 
VCAA notification was furnished prior to the initial 
adjudication.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.  

In February 2007, the RO provided notice of the laws 
regarding the assignment of a disability rating and an 
effective date.  While the February 2007 notice was not 
provided prior to the initial adjudication, as the service 
connection claim is denied, no rating or effective date will 
be assigned at this time and questions concerning such 
assignments are rendered moot.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).

It is also noted that while the Court required additional 
development to include a medical opinion, the Joint Motion 
agreed that the salient facts contained in the Board decision 
were said to be accurate.  

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of the 
current appeal.  The veteran was afforded adequate VA 
examinations.  His treatment records, both private and VA 
were obtained.  And the medical opinion and other development 
required by the Court decision on Joint Motion have been 
fulfilled.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

Neither has the veteran suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance; on the contrary, he has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

In addition, service connection for essential hypertension 
may be established based upon a legal presumption by showing 
that the disability was manifested to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See also Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); and Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
Board notes that 38 C.F.R. § 3.310, has been amended 
recently.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  
However, since VA has been complying with Allen since 1995, 
the regulatory amendment effects no new liberalization or 
restriction in this appeal.

Under current VA regulations, the Board observes that a 10 
percent (compensable) rating is assigned for hypertension 
when diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or if there 
is a history of diastolic pressure predominantly at 100 or 
more while requiring continuous medication for control.  The 
regulation further provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The 
regulation also defines hypertension as diastolic blood 
pressure predominantly at 90 or greater, while isolated 
systolic hypertension is defined as systolic blood pressure 
predominantly at 160 or greater with diastolic blood pressure 
at less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while a 
veteran who is a layman is not considered capable of opining 
on matters requiring medical knowledge such as making a 
medical diagnosis or providing a nexus, he is permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365; and Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

At the time of the veteran's entry examination in November 
1979, blood pressure was 138/74.

Service medical records dated in October 1980 show that the 
veteran reported dizziness and vomiting.  Blood pressure was 
106/86 and 106/80.  

On examination for complaints of back pain in March 1981, 
blood pressure was 138/98.  In May 1981, blood pressure was 
106/70, 112/82 and 120/80.  

In June 1981, blood pressure was 128/82 and in July 1981, 
blood pressure was 106/72, 100/60 and 128/86.  

In September 1981, blood pressure was 120/70; in November 
1981, blood pressure was 122/86 and in December 1981, blood 
pressure was 120/80.

The veteran arrived for emergency care and treatment during 
service in January 1982 with chief complaints of severe 
anxiety, rule out drugs/alcohol.  His blood pressure was 
130/80 and 130/60.  He was then hospitalized at a military 
facility in January 1982 for wild and uncontrollable 
behavior.  On physical examination, blood pressure was 
132/86.  There was no pertinent diagnosis.

On Medical Board examination in March 1982, the veteran's 
blood pressure was 120/80.  There was no relevant diagnosis 
in the summary of defects and diagnoses.

The veteran was afforded a VA examination in October 1982.  
His blood pressure was 118/72.  There was no pertinent 
diagnosis. 

On VA examination in October 1984, blood pressure was 126/78.

During VA hospitalization in January to February 1988, blood 
pressure was 110/80. 

Medical records dated in March 1988 show blood pressure as 
122/80 and 120/80.

VA outpatient treatment records dated in August 1997 show 
that blood pressure was 127/69.  In June 2001, blood pressure 
was 144/83.

VA outpatient treatment records dated in August 2001 revealed 
blood pressure of 153/95.  In October 2001, blood pressure 
was 157/104.  The assessment was elevated blood pressure 
(BP), possibly from medication (specifically, his 
venlafaxine).

The veteran was treated on an emergency basis at a private 
facility in March 2002, at which time he was informed that he 
had hypertension.

The veteran underwent a VA examination in January 2003.  He 
stated that he was first told that he had elevated blood 
pressure in 1981, with periodic ups and downs.  He reported 
that he began treatment for it about a year before.  The 
diagnosis was uncontrolled essential hypertension.  The 
examiner commented that the blood pressure was essential in 
nature.  The opinion was that the veteran's psychosis was not 
the etiology of his hypertension.

The veteran testified at a personal hearing before the 
undersigned in July 2005.  The veteran testified that he was 
told by VA that he had hypertension, but they did not explain 
why it occurred.  Tr. at 3.  He reported that his doctor had 
told him that his service-connected disability caused stress, 
which in turn raised his blood pressure. Tr. at 4.  The 
veteran reported that he had high blood pressure while he was 
in the military service.  He said that he was never treated 
for it, but he was sure that hypertension was shown in his 
records.  Tr. at 6.

Pursuant to the Court action, the case was returned for 
additional VA assessment and opinion.  The veteran was 
afforded another VA examination in May 2007.  The veteran's 
entire file was reviewed by the examiner who noted that the 
VA had diagnosed hypertension in about 2001.  And while the 
veteran alleged that he had been hypertensive in service, the 
examiner noted that his blood pressure readings in service 
were normal except for one when he was being treated for back 
pain in March 1981, which was 138/98.  It was noted that in 
addition to all other in-service readings having been normal, 
so had been the readings on VA examinations in 1982, 1984 and 
1988.  The veteran did not recall when he was started on 
antihypertensive medications.  He was currently taking 
atenolol with chlorthalidone 50/25.   He had been on atenolol 
alone for several years with inadequate control; the other 
medication had been added several months before the 
examination, and along with increased exercise and decreased 
salt intake, his blood pressure had come under control.  He 
said he would sometimes take time off or lie down at work (as 
a custodian for the post office) because of his "very high 
blood pressure" which he described as 180/90.  

The examiner recorded that the veteran said that his blood 
pressure was now usually normal but he could tell when it was 
elevated when he developed a headache.  He had been started 
on medication for his mental health problems prior to 
discharge.  He had initially been treated with Haldol and 
Thorazine but was currently taking Trazodone, 100 mg. daily 
for the psychiatric disability variously diagnosed.  

On examination, blood pressure was initially 119/76 and then 
124/94, sitting, in the right arm.  His eye grounds showed no 
retinopathy.  Chest was clear and there were no detected 
bruits or cardiac abnormalities.  The assessment was 
essential hypertension.  The examiner opined that

I think it is unlikely that his 
hypertension is causally related to his 
service career in view of the fact that 
the records do not establish the presence 
of hypertension for many years after 
discharge.  The medications, which he has 
been prescribed, are unlikely to cause 
hypertension, and although he is 
currently hypertensive, he is only on 
trazodone, which is an antidepressant, 
not associated with hypertensive 
tendencies.   Currently he is calm and 
does not have any manifestations of 
psychosis.  I think it is unlikely, in 
view of these facts, that his psychiatric 
diagnosis is an aggravation factor in the 
hypertension.

Analysis

The Board notes that the veteran's service medical records 
fail to reveal any treatment for or findings of hypertension, 
albeit he underwent numerous blood pressure readings.  There 
was a singular in-service diastolic pressure reading of 98 
but at no time was his systolic rate elevated above the norm.  
Thus, with the one minimal anomaly while being treated for 
his back complaints, the rest of his blood pressure readings 
were within normal limits.  At no time in service was there a 
finding or diagnosis of hypertension as defined by 38 C.F.R. 
§ 4.104 and described above as cited in Diagnostic Code 7101.  

In fact, although his blood pressure was collaterally tested 
after service on numerous occasions, the first evidence of 
hypertension was many years after separation from service.

The veteran has contended that hypertension began during 
service.  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even absent 
corroborative contemporaneous medical evidence).

In this instance, the evidence not only does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent; but, perhaps more 
importantly, his assertion that hypertension began in service 
is affirmatively contradicted by both the overwhelming 
aggregate of the objective evidence and multiple medical 
opinions of record.  And as for possible exceptions as to 
acceptability of his lay evidence which might be entertained 
under Jandreau or Buchanan, supra, with regard to the blood 
pressure readings in service, it is not simply that there is 
an absence of in-service readings which might open the door 
for the veteran's observations in that regard, but rather, in 
fact, his repeated documented in-service readings were 
normotensive as unequivocally demonstrated by the recorded 
evidence in the file. 

The veteran is undoubtedly sincere in his belief as to the 
veracity of his claim, but the qualified medical opinions of 
record are all to the contrary.  He has testified that his 
doctor had told him that "stress" raised blood pressure.  
This presumably was intended to reflect, in his case, some 
manner of stress produced by his psychiatric difficulties.  
However, that assertion, "filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, the opinion is not otherwise of record and 
is not borne out by other medical experts who have evaluated 
the case.

As cited above, the veteran's psychiatric medications have 
been modified and customized over the years to provide the 
greatest efficacy.  His clinical treatment records show a 
single instance while being seen as an outpatient when a 
care-giver hypothesized that one of his then psychiatric 
medications might be causing an elevation at that time.  That 
medication was soon changed.  And viewing this in context, 
the stated suggestion of record was in no way tantamount to 
opining that there was any causal relationship between his 
psychiatric medications and the onset or development of his 
hypertension, but rather one which related to clinical 
manifestations of already present coincident disorders.  In 
fact, and perhaps more important to the resolution of this 
case herein, such a possible causal relationship was not 
further borne out by further medical experts' assessments.

In essence, the competent medical evidence does not support a 
finding of hypertension that began during service or that the 
post-service hypertension, first shown many years after 
service separation, is causally related thereto.  Thus, there 
is no evidence to support a finding of direct or presumptive 
service connection.

A review of the medical records and opinions also does not 
suggest that psychiatric symptomatology has caused and/or 
otherwise chronically or permanently negatively impacted the 
veteran's hypertension.  The opinions of VA medical 
examiners, based upon thorough examinations of the veteran, 
support that assessment, are entirely consistent with one 
another, and remain uncontradicted by other qualified medical 
opinion.   

In summary, the preponderance of the evidence is against a 
finding that the veteran's hypertension is related to his 
service or service-connected disability, and there is no 
competent and probative evidence to support a finding of 
direct, secondary, or presumptive service connection.  Thus, 
the claim for service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, op. cit. 


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


